DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a national stage entry under 35 U.S.C. §371 of International Application No. PCT/JP2017/040261 filed 11/8/2017.
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. §119(a)-(d) by Application No. 2016-251414 filed 12/26/2016, which papers have been placed of record in the file.  
Claims 1-8 are pending. 


Claim Objections

Claims 1-7 are objected to because of the following informalities:  
Claim 1 recites variables X e.g. –CR5R6-, although they are not legible.  
Claim 1 recites (wherein …c represents an integer of 1-500) and it appears the parenthesis are not necessary. 
Claim 1 recites an element number of 5-12. While not indefinite, it appears this portion of claim 1 could be clarified. 
Claim 1 recites …0-80% in a molar ratio, and it appears this portion of claim 1 could be clarified.   

Appropriate correction and/or clarification is required.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the dried coating" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction and/or clarification is required. 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashiro et al. (JP 37-15019, cited in IDS filed 9/23/2019) in view of Kobayashi et al. (US 6,174,966, cited in IDS filed 12/30/2019). 
	Regarding claim 1: Yamashiro is directed to a peelable coating composition comprising:
	a polycarbonate resin having a structural unit formed from 4,4'-dioxydiphenyl-2,2-propane (“BPA”) and phosgene, which is a well known reaction to produce the formula (2) of the present invention wherein R1-R4 is H, X is –CR5R6- and R5 and R6 are C1 alkyl groups, and therefore does not mention a proportion of General Formula (2) in 
	Volkers is directed to a method for preparing polycarbonate polymers. Suitable dihydroxy compounds 1,1-bis(4-hydroxyphenyl) methane; 2,2-bis( 4-hydroxyphenyl) propane (BPA); 2,2-bis(4-hydroxyphenyl) butane; 2,2-bis(4-hydroxyphenyl) octane; 2,2-bis( 4-hydroxy-1-methylphenyl) propane, 1,1-bis(4-hydroxyphenyl) cyclohexane, and 4,4’-biphenol, and combinations thereof (col. 3 ll. 23-43 Volkers). 
	One skilled in the art would have been motivated to have selected any of the aforementioned dihydroxy compounds in Yamashiro since they are species of the broader genus of 4,4'-dioxydiphenyl-2,2-alkanes, which Yamashiro specifically discloses as suitable. Selection of 1,1-bis(4-hydroxyphenyl) methane, for example, as the dihydroxy compound results in a polycarbonate of formula (1) of the present invention wherein R1-R4 is H, X is –CR5R6- and R5 and R6 are hydrogen. The average molecular weight of the polycarbonate is 20,000 to 60,000, and therefore it follows the variable a is an integer of 1-1000 (each unit a is about 225 g/mol, hence a molecular weight of 40,000 has a value of a of about 178). 
Yamashiro mentions halogenated organic solvents. 

At the time of filing, a person of ordinary skill in the art would have found it obvious to substitute the halogenated solvents of Yamashiro for the non-halogenated solvents of Kobayashi and would have been motivated to do so because they are art recognized equivalents used for the same purpose in polycarbonate compositions and one of ordinary skill in the art would have a reasonable expectation of success in substituting one for the other. MPEP 2144.06(II). 
The resin concentration of the polycarbonate solution can be within the range of 3 to 45% by weight (p. 5 Yamashiro). 
The proportion of the structural units of general formula (2) is 0% in a molar ratio when any other bisphenol other than BPA is selected. 
Regarding claim 2: The combination of Yamashiro and Kobayashi doesn't specifically recite a peel hardness of the dried coating is 4H or harder. However, the composition produced in Yamashiro and Kobayashi is substantially identical to the composition produced in the instant invention. In particular, a polycarbonate made from the same monomers of the present invention, i.e. 1,1-bis(4-hydroxyphenyl) methane; 2,2-bis( 4-hydroxyphenyl) propane (BPA); 2,2-bis(4-hydroxyphenyl) butane; 
Case law holds that the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). 
Hence, the combination of Yamashiro and Kobayashi suggests a dried coating film having a hardness within the scope of the claims. Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure, since one skilled in the art would not understand how to obtain the claimed properties with only the claimed reactants, claimed amounts, and substantially similar process of making.
Regarding claim 3: Suitable solvents include halogenated solvents, as well as aromatic hydrocarbons, ketone solvents, ether based solvents (col. 4 ll. 11-26 Kobayashi). 
Regarding claim 4: Suitable dihydroxy compounds include 1,1-bis(4-hydroxyphenyl) methane (equivalent to formula (7)) and 1,1-bis(4-hydroxyphenyl) cyclohexane (equivalent to formula (5)), and 4,4’-biphenol (equivalent to formula (10)). 
Regarding claim 5: The compositions can be used to protect metal surfaces (p. 2 Yamashiro). 
Regarding claim 6: Yamashiro doesn’t mention an intrinsic viscosity. However, Yamashiro discloses a molecular weight and relationship between a concentration and viscosity (p. 3-4 Yamashiro). The compositions are then sprayed or dipped to form the coatings, which is the same as that of the present invention. 
Hence, a molecular weight, and concentration resulting in a particular viscosity is a result-effective variable (MPEP 2144.05). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected an amount a molecular weight, and concentration resulting in a composition having an intrinsic viscosity within the scope of the claims.
Regarding claim 7: A coating film made from the composition is disclosed throughout Yamashiro. 



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514.  The examiner can normally be reached on Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 



/ROBERT T BUTCHER/Primary Examiner, Art Unit 1768